DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/649,241 filed on 28 January 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2017/0122699 to Badia.
Regarding Claim 1, Badia discloses a retractable bayonet, comprising: 
a housing comprising a first side and a second side, opposite the first side, and an internal channel extending between the first and second sides (clearly illustrated, see figures, see marked fig.1 below for the internal channel); 
a slot arranged within the first side of the housing, the slot having first and second ends (see fig.2, ends 140/142); 
first and second openings arranged within the second side of the housing (see fig.5, see the opening above the arrow marked 140, second hole not shown that is across from retracted position 142); 
a blade positioned within the housing and configured to be displaced between a retracted position and an extended position along the internal channel within the housing (106); and 
a fastener secured to the blade and configured to slidingly engage with the slot (see fig.4; knob 134, see at least paragraphs 29, 33); 
wherein when the blade is in the retracted position, the fastener is positioned at the first end of the slot and engaged with the first opening, and when the blade is in the extended position, the fastener is positioned at the second end of the slot and engaged with the second opening (at least paragraphs 22, 24).
Regarding Claim 2, please see at least paragraph 10, figures 1-2 show the removable bayonet system attached and detached from the firearm.
Regarding Claims 3-5, please see figures, first and second sides are parallel to each other and the blade.
Regarding Claim 6, please see fig.2 between 140 and 142.
Regarding Claim 8, please see fig.4, 134.
Regarding Claim 9, see at least paragraph 25.
Regarding Claim 10, see fig.4, 134.
Regarding Claim 11, see at least paragraphs 25, 29.
Regarding Claim 12, see marked fig.1 below for internal channel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0122699 to Badia in view of US Patent 8,336,247 issued to Haering.
Regarding Claim 13, Badia discloses a system comprising a removable retractable bayonet (see figures) comprising:
a firearm having a mounting platform (fig.1, 104);
a retractable bayonet removably securable to the mounting platform of the firearm (see figures, at least paragraph 10), the retractable bayonet comprising: 
a housing comprising a longitudinal top side and first and second lateral sides extending from the longitudinal top side, the longitudinal top side and the first and second lateral sides at least partially defining an internal cavity (see at least fig.5; also clearly illustrated in the other figures); 
an extension configured to engage the mounting platform of the firearm (top surface of fig.2, see fig.5, “mount 108”), and the extension extending from the first lateral side (see top surface of fig.2 and fig.5, the extension extends from both sides); 
an internal channel extending along an inside surface of the longitudinal top side and within the internal cavity of the housing (see marked fig.1 below); 
a blade configured to be displaced within the internal channel (106).
Badia fails to specifically disclose:
the extension comprising a plurality of channels;
a recess arranged longitudinally within the second lateral side of the housing; 
a cross-bolt assembly configured to engage the recess and the plurality of channels of the extension to removably secure the retractable bayonet to the firearm.
However, Haering teaches an old and well-known design in the art of attaching structures to mounting rails of firearms that includes first and second sides of an extension (see bottom surface of Fig.3), wherein one side extends (fig.3, 63), and a recess exists in the other side (fig.3, 46), the extension comprising a plurality of channels (see fig.10 either side of 14b), and a cross bolt assembly configured to engage the recess (element 2 in fig.2, element 4), plurality of channels (see fig.12).  This style of attachment, utilizing lugs or channels to align with a mounting structure of a firearm (typically a Picatinny or Weaver rail) is old and well-known in the art, and discussed in Badia (see paragraphs 13-14).  Badia discloses a mounting system wherein both sides of the rails are engaged by the extensions (figs. 2/5), as well as an alternate system wherein the side walls are removable and attachable to the firearm rail (fig.3), and then utilizes the cross bolts (see fig.3).  Modifying Badia with the teaching of Haering to utilize one solid extension and then utilizing the mounting cross-bolt with a clamping jaw as taught by Haering (as exemplified in at least fig.2) would have been obvious to one having ordinary skill as an obvious matter of engineering design choice, as these methods are old and well-known in the art to perform the same mounting function.
Regarding Claim 14, the combination of Badia and Haering disclose the system of claim 13, wherein the plurality of channels are substantially perpendicular (see Haering fig.11 for the orientation of the channels/cross-bolt).
Regarding Claim 15, the combination of Badia and Haering disclose the system of claim 13, wherein the retractable bayonet further comprises:
a slot arranged within the first side of the housing, the slot having first and second ends (see Badia fig.2, ends 140/142); 
first and second openings arranged within the second side of the housing (see Badia fig.5, see the opening above the arrow marked 140, second hole not shown that is across from retracted position 142); 
a fastener secured to the blade and configured to slidingly engage with the slot (see Badia fig.4; knob 134, see at least paragraphs 29, 33); 
wherein when the blade is in a first position, the fastener is positioned at the first end of the slot and engaged with the first opening, and when the blade is in the extended position, the fastener is positioned at the second end of the slot and engaged with the second opening (at least paragraphs 22, 24).
Regarding Claim 16, please see fig.4, 134.
Regarding Claims 17, 19, 20, please see at least paragraphs 25, 29.
Regarding Claim 18, the combination of Badia and Haering disclose the system of claim 15, but fails to specifically show the first opening is arranged in parallel with the first end of the slot and the second opening is arranged in parallel with the second end of the slot.
However, Badia discloses in at least paragraph 25 the locking mechanism/tensioner 118 may be spring-loaded, screw-type, locking mechanisms and others as will occur to those of skill in the art.  It is old and well-known in the art to utilize bores on opposing sides where a through-bolt or through-pin may extend to lock items in place.  See Badia fig.5 where it appears the end of tensioner 118 would stop and fit through the hole in the side of the housing that is not labeled.  It would have been obvious to one having ordinary skill to include holes in the side opposite the slot for the tensioner 118 to extend into to lock the blade in place at both the retracted and extended positions as this type of screw threaded, or spring loaded pin are old and well-known in the art.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0122699 to Badia.
Regarding Claim 7, Badia discloses the retractable bayonet of claim 7, but fails to specifically show the first opening is arranged in parallel with the first end of the slot and the second opening is arranged in parallel with the second end of the slot.
However, Badia discloses in at least paragraph 25 the locking mechanism/tensioner 118 may be spring-loaded, screw-type, locking mechanisms and others as will occur to those of skill in the art.  It is old and well-known in the art to utilize bores on opposing sides where a through-bolt or through-pin may extend to lock items in place.  See Badia fig.5 where it appears the end of tensioner 118 would stop and fit through the hole in the side of the housing that is not labeled.  It would have been obvious to one having ordinary skill to include holes in the side opposite the slot for the tensioner 118 to extend into to lock the blade in place at both the retracted and extended positions as this type of screw threaded, or spring loaded pin are old and well-known in the art.


    PNG
    media_image1.png
    470
    866
    media_image1.png
    Greyscale

Marked Figure 1

Conclusion
The Examiner would like to note to the Applicant that focusing on structural elements such as internal channel 120 of the present invention may overcome the rejections to the cited prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641